Citation Nr: 1440015	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1987 to February 1988, and on active duty from November 1990 to July 1991, and from January 2004 to April 2005.  He also served as a member of the Army reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When this case was before the Board in November 2013, it was remanded for further development.  While the case was in remand status the issue of entitlement to service connection for sleep apnea was resolved by a March 2014 rating decision granting the benefit sought.

The record before the Board consists of electronic records is systems known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Pursuant to a November 2013 remand, the Veteran was afforded a VA examination in January 2014 to determine the etiology of his hypertension.  The examiner opined that the Veteran's hypertension was less likely than not related to service but acknowledged that obstructive sleep apnea may be a risk factor for hypertension.  Because the Veteran is service-connected for sleep apnea, he and his representative have requested that the Board remand this case to obtain an addendum opinion from the January 2014 examiner addressing whether the hypertension is related to his service-connected sleep apnea.  The Board agrees that another VA medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or AMC should obtain an addendum opinion from the January 2014 VA examiner regarding the etiology of the Veteran's hypertension.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  The examiner should then state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his service-connected sleep apnea.  

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  

If the January 2014 examiner is not available, all pertinent evidence in the electronic records must be made available to another qualified physician who should be requested to review the record and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



